Citation Nr: 0806726	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
vascular disease, left lower extremity, currently evaluated 
as 20 percent disabling. 

2.  Entitlement to an increased evaluation for peripheral 
vascular disease, right lower extremity, currently evaluated 
as 20 percent disabling. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder characterized as poor circulation of both hands.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran retired in March 1975 from approximately 22 years 
of active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran submitted additional evidence subsequent to the 
issuance of the September 2004 supplemental statement of the 
case. This evidence has not yet been considered by the agency 
of original jurisdiction (AOJ) and the veteran has not 
expressly waived AOJ review of this evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Increased Ratings - Peripheral Vascular Disease Lower 
Extremities

Regarding the veteran's claims of entitlement to an increased 
evaluation for peripheral vascular disease, both lower 
extremities, the Board finds that another VA examination is 
necessary to determine the current extent of the veteran's 
disability. In a June 2005 statement, the veteran reported 
that the recent deterioration in his vascular condition 
dramatically impaired his activities of daily living. The 
veteran also submitted statements from his physicians 
confirming that he had three toes amputated from his right 
foot and that he is experiencing marked disability from his 
vascular conditions. 

As the record demonstrates that the veteran's disability may 
have increased in severity since the July 2003 rating 
decision, a new VA examination is necessary to assess the 
current extent and severity of the veteran's peripheral 
vascular disease of both lower extremities. While the Board 
is not required to direct new examinations simply because of 
the passage of time, VA's General Counsel has indicated that 
a new examination is appropriate when the record demonstrates 
or the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995). Therefore, 
the Board finds that it is necessary to remand this claim for 
a VA examination to determine the current nature and extent 
of the veteran's service-connected peripheral vascular 
disease disability of both lower extremities and to afford 
the RO an opportunity to review this evidence.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).

Additionally, the veteran should receive notice in compliance 
with the recent Court of Appeals for Veterans Claims (Court) 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008). In Vazquez-Flores, the Court ruled 
that adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  


Reopening of the Claim - Bilateral Hand Disorder 


An RO decision dated in January 2002 denied the veteran's 
claim for service connection of a disorder characterized as 
"poor circulation of the hands." Since the veteran did not 
file a notice of appeal as to the RO decision, the decision 
is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002). As a result, 
the claim may be considered on the merits only if new and 
material evidence has been submitted since the January 2002 
RO decision. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. It further held 
that VA must, in the context of a claim to reopen, examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

The veteran has not received a notice letter in compliance 
with the Kent ruling. Therefore, the issue of entitlement to 
service connection for poor circulation of both hands is 
remanded for notice in compliance with the Court's decision 
in Kent. Kent, supra.   

Of particular note, in its July 2003 decision, the RO found 
that the claim for service connection of a bilateral hand 
disorder was "considered reopened," without regard to the 
question of whether new and material evidence had been 
submitted. Conversely, in its Statement of the Case issued in 
February 2004, the RO advised the veteran that his claim was 
instead denied because he had not submitted new and material 
evidence to reopen the claim the claim denied in January 
2002.

The veteran has therefore not been correctly apprised of what 
evidence would substantiate his claim. The law provides that 
the submission of "new and material" evidence is a 
jurisdictional prerequisite to VA's review of the merits of 
the claim - stated alternatively, the RO must ascertain prior 
to deciding whether to grant service connection, whether 
sufficient evidence to reopen the claim has been submitted. 
Absent the submission of evidence that is sufficient to 
reopen the claim, VA's analysis must cease. If and only if 
new and material evidence has been submitted, VA's duty to 
develop the claim extends to the affording of a VA medical 
examination. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Finally, in his November 2002 notice of disagreement, the 
veteran reported that he had undergone a VA examination in 
September 2002 at the VA Medical Center in West Los Angeles, 
California. The RO has not attempted to retrieve records of 
this examination, which although not contained in the claims 
folder is presumed to be in its constructive possession. 38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will:

a. Advise the veteran in compliance 
with Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008). 
Pursuant to Vazquez-Flores adequate 
VCAA notice requires that VA notify the 
claimant that, to substantiate such a 
claim: (1) the claimant must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life; (2) if the diagnostic code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant; (3) the 
claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

b. Advise the veteran of what evidence 
would substantiate his petition to 
reopen the claim of service connection 
for poor circulation of the hands, 
bilateral, last denied in a June 2002 
rating decision. Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claims for the 
benefits sought by the claimant. In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

c. Ascertain if the veteran has received any VA, 
non-VA, or other medical treatment for the 
disorders at issue that is not evidenced by the 
current record.  The veteran should be provided 
with the necessary authorizations for the release 
of any treatment records not currently on file.  
The RO/AMC should then obtain these records and 
associate them with the claims folder, including 
any VA medical records alluded to by the veteran - 
in particular the September 2002 VA examination 
conducted at a VA medical facility in West Los 
Angeles, California.  


2. After the passage of a reasonable 
amount of time, or upon receipt of the 
veteran's response, the RO/AMC should 
schedule the veteran for a VA examination 
to determine the present level of 
disability of his peripheral vascular 
disease, bilateral lower extremities. The 
veteran's claims file should be made 
available to and reviewed by the examiner 
in connection with the examination. After 
conducting a physical examination of the 
veteran and performing any indicated 
testing, the examiner should identify and 
characterize any associated impairment and 
evaluate each lower extremity separately.

The examiner should specifically 
indicate whether there is: (1) ischemic 
limb pain at rest; (2) ischemic ulcers; 
(3) the measurement of the 
ankle/brachial index; (4) the extent to 
which claudication is present after 
walking, if any (and, if so, at what 
distance in yards); (5) whether 
peripheral pulses are diminished; (6) 
any trophic changes (thin skin, absence 
of hair, dystrophic nails); and (7) 
whether there is persistent coldness of 
the extremities.  



A complete rationale for all opinions 
expressed should be provided. If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated. 

3.  After completion of the above, and any 
additional development of the evidence, the 
RO should review the record, to include all 
additional evidence, and readjudicate the 
claims. If and only if the veteran submits 
sufficient evidence to reopen the claim of 
service connection for a bilateral hand 
disorder, the RO/AMC should consider 
directing a VA medical examination to 
ascertain if he has the disorder as a 
result of any incident of active service or 
as a result of any other presently service-
connected disorder. Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims 
involving presumptive service connection, 
the Board must also examine the evidence of 
record to ascertain if there is any other 
basis upon which to develop or grant the 
claim, including direct service connection) 
see Bingham v. Principi, 421 F.3d 1346 
(Fed.Cir. 2005); Roebuck v. Nicholson, 20 
Vet. App. 307, 312-313 (2006).     
   
If any benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



